Citation Nr: 1623729	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  10-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to an initial compensable evaluation for left ear hearing loss disability. 

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO as to the first two issues listed on the previous page; a transcript is of record.  

In January 2014, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Veteran also perfected an appeal of the issue of service connection for residuals of pilonidal cyst, which was also the subject of the January 2014 remand.  During the pendency of the appeal, in a June 2014 rating decision, the Appeals Management Center (AMC) granted service connection for pilonidal cyst condition with residual problems and assigned a non-compensable evaluation effective February 19, 2010.  As this represents a full grant of the benefit sought, this issue is  no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).


The issues of service connection for a right ear hearing loss disability and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has demonstrated, at worst, Level V hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2009, prior to the March 2009 rating decision, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The letter provided the Veteran with the notice required for the initial claim of service connection for hearing loss.  Service connection for left ear hearing loss disability was subsequently granted, and the Veteran appealed the initial rating assigned.  In cases such as this, where service connection has been granted and initial disability ratings and effective dates have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective (or nonexistent) notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  That burden has not been met in this case, as neither the Veteran nor his representative has alleged such prejudice. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  All identified and available VA and private treatment records have been secured.  As the Board will discuss in detail in the analysis below, the Veteran was provided with multiple VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate audiological evaluations of the Veteran, rendered appropriate diagnoses, and provided sufficient information to evaluate the disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected left ear hearing loss disability since he was last examined in 2014.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. 
§ 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Regarding the hearing examination, the March 2014 VA examiner addressed the functional effects of the Veteran's hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007); Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).  Additionally, the Veteran and his representative have not asserted that the VA examination reports have any deficiency regarding the functional impact.  See Martinak, 21 Vet. App. 447.

Additionally, the Board remanded this matter for development in January 2014.  The Board instructed the AOJ to obtain outstanding treatment records, provide him with a current VA examination to determine the current severity of his disability, and to readjudicate the claim.  Subsequently, outstanding treatment records were associated with the claims folder, the Veteran was provided with an updated examination in March 2014, and his claim was readjudicated in a June 2014 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Finally, as noted above, the Veteran presented testimony in a travel board hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the July 2012 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim for a higher rating for left ear hearing loss disability.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.


Left Ear Hearing Loss

The Veteran essentially contends that his left ear hearing loss disability is more disabling than contemplated by the current non-compensable evaluation. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 20014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2015).  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  


The Veteran's left ear hearing loss is currently assigned a non-compensable evaluation pursuant to 38 C.F.R. § 4.85, Diagnostic Code 6100. 

VA disability compensation for impaired hearing is derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII (2015).  Table VI correlates the average puretone threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII is used to determine the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85 (2015).  The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Where the impaired hearing is only service-connected for one ear, the non-service-connected ear is assigned a numeric designation Level of "I."  See 38 C.F.R. 
§ 4.85(f) (2015).  

Regulations also provide that, in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2015).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a compensable evaluation for bilateral hearing loss.

The relevant evidence includes a December 2008 VA audiological report which noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
LEFT
10
60
75
70
54

The average pure tone threshold for the left ear was 54 decibels and speech discrimination was 80 percent in the left ear. 

By intersecting the average pure tone decibel loss falling between 50 and 57 with the percent of discrimination from 76 and 82, the resulting numeric designation from Table VI for the left ear is IV.  Table VII must then be consulted for assignment of a percentage evaluation and assignment of a diagnostic code.  With a numeric designation of IV for the left ear and I for the right ear (as the non-service connected ear), the point of intersection on Table VII requires assignment of a non-compensable percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h) (2015).  

A February 2009 VA audiological report noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
LEFT
10
60
70
65
51

The average pure tone threshold for the left ear was 51 decibels and speech discrimination was 88 percent in the left ear. 

By intersecting the average pure tone decibel loss falling between 50 and 57 with the percent of discrimination from 84 and 90, the resulting numeric designation from Table VI for the left ear is II.  Table VII must then be consulted for assignment of a percentage evaluation and assignment of a diagnostic code.  With a numeric designation of II for the left ear and I for the right ear (as the non-service connected ear), the point of intersection on Table VII requires assignment of a non-compensable percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h).  

An October 2010 VA audiological report noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
LEFT
15
65
80
70
58

The average pure tone threshold for the left ear was 58 decibels and speech discrimination was 84 percent in the left ear. 

By intersecting the average pure tone decibel loss falling between 58 and 65 with the percent of discrimination from 84 and 90, the resulting numeric designation from Table VI for the left ear is III.  Table VII must then be consulted for assignment of a percentage evaluation and assignment of a diagnostic code.  With a numeric designation of III for the left ear and I for the right ear (as the non-service connected ear), the point of intersection on Table VII requires assignment of a non-compensable percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h) (2015).  

A March 2014 VA examination report noted the following pure tone thresholds (air conduction), in decibels:



HERTZ


1000
2000
3000
4000
Avg.
LEFT
15
65
80
75
59

The average pure tone threshold for the left ear was 59 decibels and speech discrimination was 72 percent in the left ear. 

By intersecting the average pure tone decibel loss falling between 58 and 65 with the percent of discrimination from 68 and 74, the resulting numeric designation from Table VI for the left ear is V.  Table VII must then be consulted for assignment of a percentage evaluation and assignment of a diagnostic code.  With a numeric designation of V for the left ear and I for the right ear (as the non-service connected ear), the point of intersection on Table VII requires assignment of a non-compensable percent rating under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(h) (2015).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, the audiological reports fail to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or that pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, the provisions of 38 C.F.R. § 4.86 are not applicable.  See 38 C.F.R. § 4.86 (a), (b) (2015).  

The Board has also considered the Veteran's lay assertions regarding his diminished hearing and its impact on his daily life.  Nevertheless, the Board notes that the assignment of disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations based on the audiology examination results. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

Consequently, the evidence does not support a compensable disability rating for the Veteran's left ear hearing loss disability.  38 C.F.R. § 4.3 (2015).  Simply stated, on this record, the results do not provide a basis to grant a compensable rating when considering the service-connected hearing loss in the left ear.

Other Considerations

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b) (1).  However, in this case, the Board finds that the record does not show that the Veteran's left ear hearing loss is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. 
§ 3.321(b) (1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The March 2014 VA examination report showed that the Veteran's hearing loss caused trouble hearing in meetings, in classes, and women's voices.  The Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found, through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.  Therefore, the Veteran's struggle to comprehend verbal communication is a factor contemplated in the regulations and rating criteria as defined.  Accordingly, the Board finds that the Veteran's complaints of hearing difficulty have been considered under the criteria set forth in the rating schedule. 

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under  Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional symptom that has not been attributed to a specific service-connected disability.  Indeed, the Veteran and his representative have not identified symptomatology that is not attributable to an individual service-connected disability and that is not contemplated under the rating criteria for that condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected disability under the provisions of 38 C.F.R. § 3.321(b) (1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disability renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.


ORDER

Entitlement to an initial compensable evaluation for left ear hearing loss disability is denied. 


REMAND

As to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder, in his VA Form 9, Appeal to Board of Veterans' Appeals, filed in July 2014,  the Veteran indicated that he wanted a travel board or video conference hearing before the Board.  To date, the Veteran has not been scheduled for such a hearing.  Therefore, he must be provided one on remand. 

As to the claim for service connection for right ear hearing loss, the Board remanded the matter in January 2014 to obtain an etiological opinion.  The Board specifically directed the examiner to consider the Veteran's lay statements, and reminded the examiner that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Subsequently, the Veteran was afforded an examination in March 2014, the report of which reflected the examiner's opinion that the Veteran's right ear hearing loss was not caused by or due to service.  His rationale was that the Veteran's audiogram at separation showed normal hearing in the right ear, subsequent hearing showed normal hearing from February 1977 to November 1980, and the first evidence of hearing loss in the right ear was noted in December 1981.  The Board finds that this examination report is inadequate as the examiner failed to consider the Veteran's lay assertions as specifically directed by the Board and instead relied on the absence of documentation of hearing loss in reaching his conclusion.  Therefore, an addendum opinion must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should take appropriate steps to schedule the Veteran for a hearing in accordance with his request with regard to whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

2. The AOJ should obtain an addendum opinion to  determine the nature and etiology of any current right hearing loss.  If evaluation of the Veteran is deemed necessary, such should be undertaken.  
The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's lay statements.

The examiner is specifically requested to review the Veteran's private audiograms from February 1977 to December 1991, including the February 1977 audiogram that showed an auditory threshold at 4000 Hz of 25 decibels in the right ear.  

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including noise exposure and observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current right ear hearing loss manifested during or is otherwise related to his military service, including noise exposure therein.  

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss which results from noise exposure generally present or develop in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that any current hearing loss was caused by noise exposure in service as opposed to some other cause.

3.  After completing all indicated development, the RO should readjudicate the claim for service connection for right ear hearing loss disability on appeal in light of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


